UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL E. WELLS,

                                Plaintiff,
                                                                  19-CV-5399 (CM)
                    -against-
                                                                 ORDER TO AMEND
NEW YORK STATE COURTS; NEW YORK
DEPT. OF CORRECTIONS,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff is currently detained by the New York City Department of Correction, and he

brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated his

constitutional rights. By order dated October 2, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). 1 For the reasons set forth

below, the Court grants Plaintiff leave to file an amended complaint within sixty days of the date

of this order.

                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
                                           BACKGROUND

        Plaintiff Michael E. Wells, using the Court’s form prisoner complaint, checks the box,

“violation of my federal constitutional rights,” as the legal basis for his claim. (ECF No. 2 at 2.) 2

He alleges that the events giving rise to his claims occurred at Rikers Island Correctional Facility

on “4/23/2008,” and “7/19/2011.” (Id. at 4.) Plaintiff states that he is a pretrial detainee. (Id. at 2.)

        Plaintiff alleges the following:

        Illegally held since 4/23/2008 & injured illegally held w/conviction vacated since
        7/19/2011 injured by CO’s at Bellevue Hospital. Denied treatment at Mid Hudson
        Hospital by staff and injured. 14th & 6th amendment violated being sent back &
        forth from Bellevue & Mid Hudson Hospital when I was illegally held & case was
        supposed to be dismissed when conviction was vacated.

(Id.)

        In the section of the complaint where Plaintiff is asked to describe his injuries, Plaintiff

alleges, “I was assaulted on camera in Bronx Supreme Court Bullpen, also on camera in C-95 &

C-71.” (Id. at 5.) Plaintiff seeks $26,200,000 in monetary damages.

        In a handwritten statement attached to the complaint, Plaintiff alleges that on March 29,

2019, he entered a plea of guilty to aggravated harassment in the second degree, but “the judge

refused the plea without a 730 exam,” in violation of Plaintiff’s rights. (Id. at 7.) A review of the

records of the New York City Department of Corrections (DOC) reveals that Plaintiff is currently

being held on a 2008 murder charge and a 2019 charge of aggravated harassment in the second

degree. See http://a073-ils-web.nyc.gov/inmatelookup/ils/pages/common/find.jsf. According to

DOC records, Plaintiff was released to a state hospital on September 17, 2019. Id.




        2
            Page numbers refer to those generated by the Court’s electronic filing system.


                                                   3
                                           DISCUSSION

A.      Rule 8 Pleading Requirements

       Plaintiff’ s complaint is short and plain, but it does not show that he is entitled to relief.

The Court cannot accept statements like “Defendants assaulted me, and Defendants denied

medical treatment” as true because they are simply legal conclusions. The Court therefore grants

Plaintiff leave to amend his complaint to provide sufficient facts to support his claims.

B.      New York State Courts

       Plaintiff’s claims against New York State Courts must be dismissed. “[A]s a general rule,

state governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity, or unless Congress has abrogated the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The immunity

recognized by the Eleventh Amendment extends beyond the states themselves to state agents and

state instrumentalities that are, effectively, arms of a state.” Id. New York has not waived its

Eleventh Amendment immunity to suit in federal court, and Congress did not abrogate the states’

immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park Comm’n, 557

F.2d 35, 40 (2d Cir. 1977).

       Plaintiff’s § 1983 claims against the New York State Courts are therefore barred by the

Eleventh Amendment and are dismissed.

C.      New York Department of Corrections

       Plaintiff’s claims against the New York City Department of Corrections must be

dismissed because an agency of the City of New York is not an entity that can be sued. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93


                                                  4
n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’ s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’ s rights. See

Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“ A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘ subjects’ a person to a

deprivation of rights or ‘ causes’ a person ‘ to be subjected’ to such deprivation.” ) (quoting

Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of

Erie, 654 F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a

municipality, the plaintiff must allege facts showing (1) the existence of a municipal policy,

custom, or practice, and (2) that the policy, custom, or practice caused the violation of the

plaintiff’ s constitutional rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012);

Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations

omitted).

       There are no facts in the complaint implicating a municipal policy, custom, or practice.

Plaintiff has therefore failed to state a municipal liability claim against the City of New York.

 D.     Excessive Force

       Plaintiff alleges that he was assaulted in Bronx Supreme Court and in C-95 and C-71, on

Rikers Island. Because Plaintiff is a pretrial detainee and not a convicted prisoner, his right to be

free from excessive force arises under the Fourteenth Amendment. See Edrei v. Maguire,892 F.3d

525, 533 (2d Cir. 2018). To state such a claim, a plaintiff must allege facts showing that

defendants engaged in an “exercise of power without any reasonable justification in the service

of a legitimate government objective.” Id. (citation omitted); see also Kingsley v. Hendrickson,


                                                  5
135 S. Ct. 2466, 2473 (2015) (a pretrial detainee can prevail on an excessive-force claim by

showing “that the force purposely or knowingly used against him was objectively

unreasonable.”).

       Plaintiff’s allegations suggest that he seeks to assert a claim that correction officers used

excessive force against him that was objectively unreasonable. But Plaintiff does not explain

what happened and he fails to identify the correction officers who allegedly used excessive force

against him. If Plaintiff amends his complaint, he must name as Defendants the individuals

responsible, explain what happened, and describe the extent of his injuries.

 E.     Deliberate Indifference

       Plaintiff’s allegation that he was denied treatment at Mid Hudson Hospital appears to

suggest that officials were deliberately indifferent to his medical needs. The Court construes

Plaintiff’ s allegations as a deliberate indifference claim under the Fourteenth Amendment of the

United States Constitution. To state a deliberate indifference claim, a plaintiff must allege that a

correction official was deliberately indifferent to a substantial risk of serious harm to him. See

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Helling v. McKinney, 509 U.S. 25, 32 (1993);

Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017). A pretrial detainee must allege that “that the

defendant-official acted intentionally to impose the alleged condition, or recklessly failed to act

with reasonable care to mitigate the risk that the condition posed to the pretrial detainee even

though the defendant-official knew, or should have known, that the condition posed an excessive

risk to health or safety.” Darnell, 849 F.3d at 35. For the reasons stated below, Plaintiff fails to

state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii).

               Inadequate Medical Care

       To state a § 1983 claim for inadequate medical care under the Due Process Clause of the

Fourteenth Amendment, a plaintiff must allege facts showing that correction officials were


                                                  6
deliberately indifferent to the plaintiff’s serious medical condition. See Estelle v. Gamble, 429

U.S. 97, 104-05 (1976); Caiozzo v. Koreman, 581 F.3d 63, 69-72 (2d Cir. 2009).

       Deliberate indifference to a prisoner’s medical need is evaluated under a two-pronged test

comprised of both objective and subjective components. See Hill v. Curcione, 657 F.3d 116, 122

(2d Cir. 2011). The objective component of this standard requires that the alleged medical need

be a “sufficiently serious” condition that “could result in further significant injury or the

unnecessary and wanton infliction of pain.” Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir.

2000) (quoting Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)); see also Hathaway v.

Coughlin, 37 F.3d 63, 66 (2d Cir. 1994) (noting that standard contemplates “a condition of

urgency, one that may produce death, degeneration, or extreme pain”). The subjective

component requires a prisoner to show that the defendant officials acted with a “sufficiently

culpable state of mind” in depriving him of adequate medical treatment. Nielsen v. Rabin, 746

F.3d 58, 63 (2d Cir. 2014) (citing Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)). That

is, a plaintiff must show that the defendants knew of and disregarded an excessive risk to the

inmate’s health or safety by failing to take reasonable measures to avoid the harm. Caiozzo, 581

F.3d at 69. Under this standard, a challenge based on the inadvertent or negligent failure to

provide adequate care does not raise a constitutional claim under the Fourteenth Amendment.

See Estelle , 429 U.S. at 106; Chance, 143 F.3d at 703.

       Furthermore, the law is clear that a “mere disagreement over the proper treatment” is not

actionable, Chance, 143 F.3d at 703; see, e.g., Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011)

(holding that prescribing Motrin rather than stronger pain medication to treat broken wrist, with

no concomitant allegation of “ a culpable state of mind,” falls short of claim for deliberate

indifference); Reyes v. Gardener, 93 F. App’ x 283, 284 (2d Cir. 2004) (holding that alternative




                                                  7
medical plan incorporating weaker pain medication to treat inmate was “mere disagreement over

the proper treatment”) (internal quotation marks omitted); Rush v. Fischer, No. 09-CV-9918,

2011 WL 6747392, at *3 (S.D.N.Y. Dec. 23, 2011) (“The decision to prescribe one form of pain

medication in place of another does not constitute deliberate indifference to a prisoner’s serious

medical needs.”).

         Here, Plaintiff fails to allege facts sufficient to suggest that officials were deliberately

indifferent to his medical needs. Plaintiff does not plead any facts showing that any individual

Mid Hudson Hospital knew or should have known that he had a serious medical need and was

deliberately indifferent to that need. Plaintiff thus fails to state a claim for deliberate indifference

to a serious medical need.

 F.       Timeliness

         Plaintiff alleges that the events giving rise to his claims occurred on April 23, 2008, and

July 19, 2011. Plaintiff’s complaint was received by the Court on June 7, 2019. The statute of

limitations for § 1983 claims is found in the “general or residual [state] statute [of limitations] for

personal injury actions.” Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002) (quoting

Owens v. Okure, 488 U.S. 235, 249-50 (1989)). In New York, that period is three years. See N.Y.

C.P.L.R. § 214(5). Section 1983 claims generally accrue when a plaintiff knows or has reason to

know of the injury that is the basis of the claim. Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir.

2013).

         The doctrine of equitable tolling permits a court, “under compelling circumstances, [to]

make narrow exceptions to the statute of limitations in order ‘to prevent inequity.’” In re U.S.

Lines, Inc., 318 F.3d 432, 436 (2d Cir. 2003) (citation omitted). The statute of limitations may be

equitably tolled, for example, when a defendant fraudulently conceals from a plaintiff the fact

that the plaintiff has a cause of action, or when the plaintiff is induced by the defendant to forego


                                                    8
a lawsuit until the statute of limitations has expired. See Pearl, 296 F.3d at 82-83. In addition,

New York law provides that where a person “is under a disability because of . . . insanity at the

time the cause of action accrues,” the applicable statute of limitations will be tolled. N.Y.

C.P.L.R. § 208; Gardner v. Wansart, No. 05-CV-3351, 2006 WL 2742043, at *5 n.4 (S.D.N.Y.

Sept. 25, 2006) (although mental illness is on its own insufficient for equitable tolling purposes,

tolling is appropriate if a plaintiff is insane at the time the cause of action accrues and is “unable

to protect [his] legal rights because of an overall inability to function in society”). New York also

provides by statute for other circumstances in which a limitations period may be tolled. See, e.g.,

N.Y. C.P.L.R. § 204(a) (where commencement of an action has been stayed by court order), id. at

§ 204 (where a dispute has been submitted to arbitration but is ultimately determined to be non-

arbitrable), id. at § 207(3) (defendant is outside New York at the time the claim accrues), id. at

§ 208 (plaintiff is disabled by infancy or insanity), id. at § 210 (death of plaintiff or defendant).

       Plaintiff does not provide any facts suggesting that the statute of limitations should be

equitably tolled in this case. Because the failure to file an action within the limitations period is

an affirmative defense, a plaintiff is generally not required to plead that the case is timely filed.

See Abbas v. Dixon, 480 F.3d 636, 640 (2d Cir. 2007). Dismissal is appropriate, however, where

the existence of an affirmative defense, such as the statute of limitations, is plain from the face of

the pleading. See Walters v. Indus. and Commercial Bank of China, Ltd., 651 F.3d 280, 293 (2d

Cir. 2011) (“[D]istrict courts may dismiss an action sua sponte on limitations grounds in certain

circumstances where the facts supporting the statute of limitations defense are set forth in the

papers plaintiff himself submitted.”) (internal quotation marks and citation omitted); Pino v.

Ryan, 49 F.3d 51, 53 (2d Cir. 1995) (affirming sua sponte dismissal of complaint as frivolous on

statute of limitations grounds); see also Abbas, 480 F.3d at 640 (concluding that district court




                                                   9
should grant notice and opportunity to be heard before dismissing complaint sua sponte on

statute of limitations grounds).

G.      Leave to Amend

       Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal

quotation marks omitted)).

       Because the nature and viability of Plaintiff’s claims are not clear and because Plaintiff’s

claims appear to be untimely, the Court grants Plaintiff leave to amend within sixty days of the

date of this order. In the event that Plaintiff chooses to file an amended complaint, the Court

strongly encourages him to ask for assistance from someone who can help him organize his

thoughts and claims.

       Plaintiff must name as the defendants in the caption, and in the statement of claim, those

individuals who were allegedly involved in the deprivation of his federal rights. And Plaintiff

must provide a short and plain statement of the relevant facts supporting each claim against each

defendant he names. If Plaintiff does not know the name of a defendant, he may refer to that

individual as “John Doe” or “Jane Doe” in both the caption and the body of the amended

complaint. The naming of John Doe defendants, however, does not toll the three-year statute of

limitations period governing this action and Plaintiff shall be responsible for ascertaining the true

identity of any “John Doe” defendants and amending his complaint to include the identity of any

“John Doe” defendants before the statute of limitations period expires. Should Plaintiff seek to

add a new claim or party after the statute of limitations period has expired, he must meet the

requirements of Rule 15(c) of the Federal Rules of Civil Procedure.


                                                 10
       Should Plaintiff replead his claims in a complaint, he must, to the greatest extent

possible:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Plaintiff’s amended complaint must also address the timeliness of his claims. Because

Plaintiff’s amended complaint will completely replace, not supplement, his original complaint,

any facts or claims that Plaintiff wishes to maintain must be included in the amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 19-CV-

5399 (CM). An Amended Civil Rights Complaint form is attached to this order. No summons

will issue at this time. If Plaintiff fails to comply within the time allowed, and he cannot show



                                                 11
good cause to excuse such failure, the complaint will be dismissed for failure to state a claim

upon which relief may be granted.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 25, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 12
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
